Name: Regulation (EEC) No 497/70 of the Commission of 17 March 1970 on rules for the application of export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  consumption;  trade policy
 Date Published: nan

 Official Journal of the European Communities 155 18.3.70 Official Journal of the European Communities No L 62/15 REGULATION (EEC) No 497/70 OF THE COMMISSION of 17 March 1970 on rules for the application of export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Having Regard to the Treaty establishing the European Economic Community ; Having Regard to Council Regulation No 159/66/EEC1 of 25 October 1966 on additional provisions for the common organisation of the market in fruit and vegetables, as last amended by Regulation (EEC) No 25 15/69,2 and in particular Article 11a (4) thereof; Whereas it is necessary to ensure that the exported products which benefit from refunds comply in each case with the common quality standards or with national regulations concerning the quality of fruit and vegetables exported to third countries ; 1 . Without prejudice to the provisions of Regulation No 1041/67/EEC3 on detailed rules for the application of export refunds on products subject to a single price system, as last amended by Regulation (EEC) No 377/70,4 payment of the refund shall be subject :  for products for which a common quality standard has been fixed, to presentation of the inspection certificate provided for in Article 4 of Regulation (EEC) No 496/705 laying down initial provisions on quality control of fruit and vegetables exported to third countries ;  for products for which a common quality standard has not been fixed, and provided that national regulations concerning the quality of fruit and vegetables exported to third countries are applied, to presentation of a document issued by the inspectors of Member States certifying that, at the time of inspection, such products conformed to the regulations . 2 . Payment of the refund on exports of oranges and mandarins on leaving a Member State other than the producer Member State shall , moreover, be subject to the production of proof that the products for which the refund is requested have not benefited from the financial compensation granted in pursuance of the contracts referred to in Article 7 of Regulation (EEC) No 2511/69 ® laying down special measures for improving the production and marketing of Community citrus fruit. Whereas financial compensation is granted for certain quantities of Community oranges or mandarins with a view to ensuring that these products are available in the import markets of the Community ; whereas that rule would be meaningless if such products were exported later to third countries ; whereas, therefore, assurance of compliance with this prohibition must be obtained at the time that requests for the refund are submitted; whereas, to that end, exporters should be obliged to furnish proof that the oranges and mandarins which they intend to export have not benefited from that compensation; Article 2 The proof referred to in Article 1 (2) can be brought only by submitting a certificate issued by the Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; 3 OJ No 314, 23.12.1967, p. 9. 1 OJ No 192, 27.10.1966, p. 3286/66. 2 OJ No L 318, 18.12.1969, p. 10. 4 OJ No L 47, 28.2.1970, p. 53 . 5 OJ No L 62, 18.3.1970, p. 11 . 6 OJ No L 318, 18.12.1969, p. 1 . 156 Official Journal of the European Communities inspection . The same may apply in the case of random sampling. Article 3 authorities of the producer Member State at the request of the interested parties . ' In case of doubt regarding the authenticity of this certificate, the competent national authorities shall return the disputed document, or a photocopy of that document, to the issuing authority for the purpose of This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1970 . For the Commission The President . Jean REY